DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 4, recites the limitation “the first wafer” and “the second wafer” in line 3. There is insufficient antecedent basis for this limitation in the claim as claim 1 on which this claim depends does not recite “a first wafer” and “a second wafer” rather clam 2 and 3 recite “a first wafer” and “a second wafer” in line 2. Appropriate correction is required.
Regarding claim 5, recites the limitation “the first wafer” and “the second wafer” in line 3 and 8. There is insufficient antecedent basis for this limitation in the claim as claim 1 on which this claim depends does not recite “a first wafer” and “a second wafer” rather clam 2 and 3 recite “a first wafer” and “a second wafer” in line 2. Appropriate correction is required.

Regarding claim 6-20, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,867,983 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 1-20 of the instant application is encompassed by the subject matter of the Claim 1-14 of U.S. Patent No. 10,867,983 and is obvious.

Claims of Instant Application
Claims of U.S. Patent No. 10,867,983 B2
1
1
2
1
3
1
4
1
5
2
6
3
7
4
8
5
10
6
11
7
12
8
14
9
16
10
17
11
18
12
19
13
20
14



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US publication 2013/0161831 A1), hereinafter referred to as Hwang831.

Regarding claim 1, Hwang831 teaches a method for forming a memory device (fig. 1a-6c and related text), comprising: forming a first device (100, [0033], fig. 3b) comprising a plurality of first semiconductor channels (150, [0047-0050]); forming a second device (200, [0062]) comprising a plurality of second semiconductor channels (250, [0062]); joining the first device and the second device to adjoin each one of the plurality of first semiconductor channels with a corresponding one of the plurality of second semiconductor channels to form a plurality of adjoined semiconductor channels (fig. 3b).
Regarding claim 2, Hwang831 teaches wherein forming the first device comprises: forming the plurality of first semiconductor channels over a first wafer (10, [0033], fig. 3c) with a peripheral device and a plurality of first via structures neighboring the plurality of first semiconductor channels ([0032]), wherein the plurality of first semiconductor channels extends along a direction perpendicular to a surface of the first wafer (fig. 3c).
Regarding claim 3, Hwang831 teaches wherein forming the second device comprises: forming the plurality of second semiconductor channels over a second wafer (10, [0033], fig. 3c) and a plurality of second via structures neighboring the plurality of second semiconductor channels ([0032]), wherein the plurality of second semiconductor channels extends along a direction perpendicular to a surface of the second wafer and a peripheral via structure (fig. 3c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828